       Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page
                                                         USDC1 of 14
                                                               SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 
SOUTHERN DISTRICT OF NEW YORK

 JONATHON MORALES,

                                 Plaintiff,

                     -against-                                   1:20-CV-10126 (VEC)

 DEPARTMENT OF CORRECTIONS;                                       ORDER TO AMEND
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                 Defendants.

VALERIE CAPRONI, United States District Judge:

       Plaintiff Jonathon Morales, currently held in the Vernon C. Bain Center (“VCBC”),

brings this pro se action under 42 U.S.C. § 1983, alleging that the defendants are violating his

federal constitutional rights by not protecting him from contracting COVID-19. Fifty VCBC

prisoners, not including Plaintiff Morales, filed the original action that initiated the present

action. The original action was assigned to Judge George B. Daniels and opened under docket

number 1:20-CV-8407. Judge Daniels referred the matter to Magistrate Judge Stewart D. Aaron,

who severed claims of the original plaintiffs other than Plaintiff Michael Lee, and directed that

the severed claims of the 49 other original plaintiffs be opened as 49 separate civil actions. See

Lee v. Dept’ of Corrs., ECF 1:20-CV-8407, 7 (GBD) (SDA) (S.D.N.Y. Nov. 9, 2020). Plaintiff

Lee thereafter filed an amended complaint in the original action, and Plaintiff Morales – the

plaintiff in this action – was mentioned as a plaintiff in the amended complaint. Magistrate Judge

Aaron then severed the claims of those new plaintiffs who had been mentioned as plaintiffs in

the amended complaint, including those of Plaintiff Morales, into additional separate civil

actions. Lee, ECF 1:20-CV-8407, 19 (GBD) (SDA) (S.D.N.Y. Dec. 1, 2020). This action is one

of those additional severed civil actions.
            Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 2 of 14




        By order dated February 8, 2021, the court granted Plaintiff Morales’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). 1 For the reasons set forth below,

the Court grants Plaintiff Morales leave to file a second amended complaint within sixty days of

the date of this order.

                                         BACKGROUND

        In Lee, 20-CV-8407, Plaintiff Michael Lee initially sought to bring a class action on

behalf of himself and other VCBC detainees. The plaintiffs sued the Commissioner of the New

York City Department of Correction, Cynthia Brann; “Health Director Commissioner” Patsy

Yang; and Board of Correction Executive Director Margaret Egan. They also may have intended

to sue the New York City Department of Correction (DOC).

        In the original complaint, the plaintiffs alleged that they have been forced into unsafe

living conditions, including by being housed in units without appropriate capacity limitations to

allow for social distancing. ECF 1:20-CV-8407, 2 at 5. They also alleged that prisoners are less

than “3-4 inches” apart in sleeping areas and that 50 prisoners in one housing unit share toilets,

sinks, and showers. (Id.) They further alleged that certain detainees have contracted or been

exposed to COVID-19 as a result of these conditions. (Id. at 7.) They sought an improvement of

conditions, including a reduction in housing capacity; monetary damages; and the release of

detainees who meet certain criteria. (Id. at 7-8.)

        On November 24, 2020, Plaintiff Lee filed an amended complaint in Lee, 1:20-CV-8407,

in which Plaintiff Morales is mentioned as a new plaintiff. ECF 1:20-CV-8407, 14. At Magistrate

Judge Aaron’s direction, the claims of the new plaintiffs were severed from the original action



        1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).


                                                     2
          Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 3 of 14




and opened as new separate civil actions; the amended complaint was docketed in each of the

severed actions, including this one. ECF 1:20-CV-8407, 19; ECF 1:20-CV-10126, 2. The

amended complaint provides fewer details than the original complaint and does not specify how

the defendants specifically violated any of the plaintiffs’ constitutional rights.

                                           DISCUSSION

A.     Department of Correction

       The original and the amended complaints include the DOC in their captions. Whether

Plaintiff Morales intended to sue this agency is unclear, but in any event, the claims against the

DOC must be dismissed because an agency of the City of New York is not an entity that can be

sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of

penalties for the violation of any law shall be brought in the name of the city of New York and

not in that of any agency, except where otherwise provided by law.”); Jenkins v. City of New

York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d

385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal

agency.”).

B.     Remaining Defendants

       To state a claim under 42 U.S.C. § 1983, Plaintiff Morales must allege both that: (1) a

right secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       If Plaintiff Morales was a pretrial detainee at the time of the events giving rise to his

claims, the claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a

convicted prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the

Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979); Darnell v. Pineiro, 849 F.3d


                                                   3
          Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 4 of 14




17, 29 (2d Cir. 2017). Regardless of whether Plaintiff Morales was a pretrial detainee or

convicted prisoner, he must satisfy two elements to state such a claim: (1) an “objective”

element, which requires a showing that the challenged conditions are sufficiently serious, and

(2) a “mental” element, which requires a showing that an officer acted with at least deliberate

indifference to the challenged conditions. Darnell, 849 F.3d at 29-33.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (quoting

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and LaReau v. MacDougall, 473 F.2d 974,

978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate of his

basic human needs such as food, clothing, medical care, and safe and sanitary living conditions.”

Walker, 717 F.3d at 125 (internal quotation marks omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether a plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “‘kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.’” Darnell, 849 F.3d at 32 (quoting Farmer, 511 U.S. at 837). A pretrial detainee must

allege “that the defendant-official acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the




                                                  4
              Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 5 of 14




pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. The mere negligence of a

correction official is not a basis for a claim of a federal constitutional violation under § 1983. See

Daniels v. Williams, 474 U.S. 327, 335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348

(1986).

          Because the amended complaint does not contain sufficient facts to state a claim, the

Court directs Plaintiff Morales to file a second amended complaint. Plaintiff Morales’s second

amended complaint should allege whether he is a pretrial detainee, which housing unit(s) he is or

has been assigned to during the relevant time period, and the specific conditions within those

units that he contends violate his constitutional rights. For example, if Plaintiff Morales asserts

that the defendants failed to comply with capacity restrictions or other precautionary measures

intended to prevent the spread of COVID-19, he should allege any facts suggesting that such

failures resulted in a substantial risk of serious harm to him, and that the defendants were

deliberately indifferent to the risk of serious harm to his safety or health. If Plaintiff Morales

names individuals as defendants, he must allege facts regarding their personal involvement in the

alleged violations of his rights. Further, if Plaintiff Morales is seeking release as a remedy, he

must include individualized allegations regarding the basis for such relief.

                                        LEAVE TO AMEND

          Plaintiff Morales is granted leave to file a second amended complaint to detail his claims.

First, Plaintiff Morales must name as the defendant(s) in the caption 2 and in the statement of




          2
         The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff Morales may attach additional pages if there is not
enough space to list all of the defendants in the caption. If Plaintiff Morales needs to attach an
additional page to list all defendants, he should write “see attached list” on the first page of the


                                                   5
           Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 6 of 14




claim those individuals who were allegedly involved in the deprivation of his federal rights. If

Plaintiff Morales does not know the name of a defendant, he may refer to that individual as

“John Doe” or “Jane Doe” in both the caption and the body of the second amended complaint. 3

The naming of “John Doe” or “Jane Doe” defendants, however, does not toll the three-year

statute of limitations period governing this action and Plaintiff Morales shall be responsible for

ascertaining the true identity of any “John Doe” or “Jane Doe” defendants and amending his

complaint to include the identity of any “John Doe” or “Jane Doe” defendants before the statute

of limitations period expires. Should Plaintiff Morales seek to add a new claim or party after the

statute of limitations period has expired, he must meet the requirements of Rule 15(c) of the

Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff Morales must provide a short and plain statement of

the relevant facts supporting each claim against each defendant named in the second amended

complaint. Plaintiff Morales is also directed to provide the addresses for any named defendants.

To the greatest extent possible, Plaintiff Morales’s second amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff Morales’s case,
          including what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;




second amended complaint. Any defendants named in the caption must also be discussed in
Plaintiff Morales’s statement of claim.
       3
         For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty on August 31, 2020, at the Sullivan Correctional Facility clinic, during the 7 a.m. to 3 p.m.
shift.”


                                                 6
         Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 7 of 14




       e) describe how each defendant’s acts or omissions violated Plaintiff Morales’s rights
          and describe the injuries Plaintiff Morales suffered; and

       f) state what relief Plaintiff Morales seeks from the Court, such as money damages,
          injunctive relief, or declaratory relief.

       Essentially, the body of Plaintiff Morales’s second amended complaint must tell the

Court: who violated his federally protected rights; what facts show that his federally protected

rights were violated; when such violation occurred; where such violation occurred; and why

Plaintiff Morales is entitled to relief. Because Plaintiff Morales’s second amended complaint will

completely replace, not supplement, the original and amended complaints, any facts or claims

that Plaintiff Morales wishes to maintain must be included in the second amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff Morales and note

service on the docket. Plaintiff Morales is granted leave to file a second amended complaint that

complies with the standards set forth above. Plaintiff Morales must submit the second amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Second Amended Complaint,” and label the document with docket number

1:20-CV-10126 (VEC). A Second Amended Civil Rights Complaint form is attached to this

order. No summons will issue at this time. If Plaintiff Morales fails to comply within the time

allowed, and cannot show good cause to excuse such failure, the Court will dismiss this action

for failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                 7
          Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 8 of 14




       The Court dismisses the “Department of Corrections” from the action for failure to state a

claim. See id.

SO ORDERED.

 Dated:    )HEUXDU\
           New York, New York

                                                           VALERIE CAPRON
                                                                       CAPRONIO I
                                                         United States District Judge




                                               8
           Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 9 of 14




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 10 of 14




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
         Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 11 of 14




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 12 of 14




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 13 of 14




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-10126-VEC Document 9 Filed 02/09/21 Page 14 of 14




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
